ROBERTSON, Presiding Judge.
Decatur County AG-Services, Inc. (Decatur) appeals the judgment in a negligence action brought by Sylvester Young (Young). The trial judge held that Decatur negligently sprayed Young’s soy bean crop with insecticide and awarded Young $3,420 in damages.
We affirm.
The facts favorable to the appellee disclose that Young contracted with Decatur in the summer of 1976 for Decatur to aerially apply an insecticide to his eighteen acre soy bean field which was being attacked by grasshoppers. After the spraying, Young detected damage to his crop. As a result of the negligent spraying, the crop’s growth was retarded and the field yielded approximately thirty one bushels per acre. Prior to the damage, this particular soy bean field was of above average quality, in fact of exceptional quality, and located on good farmland. The average yield that year for soy bean fields of above average quality in this locality was forty to fifty bushels of beans per acre with many outstanding fields exceeding fifty bushels per acre.
Young harvested his soy beans and stored them in his own storage bins, which had a capacity of eleven hundred bushels. He held the beans for sale until after the planting period the following year, at which time he sold the beans for amounts ranging from $8.86 per bushel to $10.38 per bushel. Young transported the beans from storage to market in his own truck. He explained *733that his usual procedure was to store his soy beans until after the next year’s planting before selling them. The trial judge found that Young would have realized a yield of fifty bushels of soy beans per acre if his crop had not been damaged. Thus, the difference between the potential yield and the actual yield for the eighteen acres was three hundred and forty two bushels of beans. The court further found that Young was entitled to $3,420 in damages, which was equal to a price of ten dollars per bushel for the lost portion of the crop.
The sole issue on appeal is the propriety of the damages awarded. Decatur asserts that the damages were speculative, excessive, and contrary to law. Decatur bases this claim on three points. First, Decatur challenges the sufficiency of the evidence to support the trial court’s determination that Young’s undamaged crop would have yielded fifty bushels per acre and therefore, Decatur argues for the application of an alternative measure of damages based upon the rental value of the property. Second, Decatur asserts the trial court erred in determining the value of the lost portion of the crop based upon market prices at the time Young sold his crop rather than the prevailing market price at the time of harvest. Decatur argues that Indiana law requires the determination of value to be made at the time of harvest. Finally, Decatur argues that the trial court erred by failing to consider Young’s reduced expenses for cultivating, marketing, and storing his crop, due to the reduced yield, when computing the damage award.
We note that when a case is tried by the court, the trial judge’s decision will not be overturned unless it is clearly erroneous. Young v. Bryan, (1977) Ind.App., 368 N.E.2d 1; University Casework Systems, Inc. v. Bahre, (1977) Ind.App., 362 N.E.2d 155.
We find ample evidence to support the trial court’s determination that, but for the damage to the crop, Young would have realized a yield of fifty bushels of soy beans per acre. There was evidence introduced indicating the quality of the crop prior to damage, the quality of Young’s farmland, and the yields for comparable crops in the locality. We also note that Decatur’s authority for an alternative measure of damages involved a factual situation different than the case at bar. Jay Clutter Custom Digging v. English, (1979) Ind.App., 393 N.E.2d 230. In that case, the crop was never planted and so no determination of the crop’s quality was possible.
Decatur’s second point, that the trial court was bound to determine the value of the damaged crop at the time of harvest, is without merit. Decatur cites Louisville, N. A. & C. Ry. Co. v. Sparks, (1895) 12 Ind. App. 410, 40 N.E. 546, to support its view. Our reading of the case discloses that damages for injury to growing crops “should be proved by showing the difference in the value of such crops with and without the injury.” 12 Ind.App. at 412, 40 N.E. at 547. There is little other Indiana law on this point and none which precisely describes the method to be used in ascertaining the crop’s value. Our review of other jurisdictions discloses that the most prevalent method is to take the difference between the value of the probable crop at maturity and the value of the actual crop at maturity with a deduction for any substantial savings in costs for cultivating, marketing and storing the crop. See Swenson v. Chevron Chemical Company, (1975) 89 S.D. 497, 234 N.W.2d 38; Cutler Cranberry Company, Inc. v. Oakdale Electric Cooperative, (1977) 78 Wis.2d 222, 254 N.W.2d 234; Eichenberger v. Wilhelm, (1976) N.D., 244 N.W.2d 691; Cross v. Harris, (1962) 230 Or. 398, 370 P.2d 703.
None of these cases limit the time for the determination of a crop’s value to the time of harvest. Instead, several approaches are acceptable, including the price which the injured party actually received for his crops. In light of these facts and remembering that the purpose of monetary damages is to compensate the injured party for the loss sustained, Chew v. Lucas, (1896) 15 Ind.App. 595, 43 N.E. 235; Pixley v. Catey, (1936) 102 Ind.App. 213, 1 N.E.2d 658, we see no error in the trial court determining the value of Young’s crop from the *734prices he actually received when he sold it. We also note that there was no evidence Young speculated to enhance his damages, but there was evidence that he simply followed his standard marketing procedures. Therefore, the trial j.udge properly determined the true value of Young’s crop: for the judge to have done otherwise would have penalized Young rather than properly compensating him for his loss.
Finally, we disagree with Decatur’s argument that the court erred by failing to deduct any savings to Young for reduced costs. It is proper to reduce the damage award when there has been a substantial savings. Swenson v. Chevron Chemical Company, supra; Cutler Cranberry Company, Inc. v. Oakdale Electric Cooperative, supra; Eichenberger v. Wilhelm, supra; Cross v. Harris, supra. The evidence here does not reflect a substantial savings, primarily because Young provided his own storage, transportation, and care for the crops. Therefore, the trial judge’s decision to award damages based upon the full market value of the crop is not clearly erroneous.
Judgment affirmed.
NEAL, J., concurs.
RATLIFF, J., dissents with opinion.